         Case 4:18-cv-00729-KGB Document 10 Filed 01/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY                                                                         PLAINTIFFS

V.                                CASE NO. 4:18-cv-729-KGB

STANLEY JASON RAPERT, in his
individual and official capacity                                                      DEFENDANT

                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(1), Plaintiffs American Atheists, Inc., Betty Jo

Fernau, Catherine Shoshone, Robert Barringer, and Karen Dempsey hereby give notice of the

voluntary dismissal of their Complaint against Defendant Stanley Jason Rapert in his individual

capacity and in his official capacity as State Senator. This Notice of Voluntary Dismissal is due

to their previous attorney’s failure to obtain service on the Defendant within the time allotted by

Fed. R. Civ. P. 4(m). Plaintiffs will refile their Complaint and promptly serve it.



                                              Respectfully submitted,

                                              Philip E. Kaplan (AR68026)
                                              Williams & Anderson PLC
                                              Attorneys for Plaintiffs
                                              111 Center Street, Suite 2200
                                              Little Rock, Arkansas 72201
                                              501-372-0800
                                              pkaplan@williamsanderson.com




                                                 1
